                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

DeYOUNG LEMONS,                                  §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §   CIVIL ACTION NO. 5:17-CV-00141-RWS
                                                 §
TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE,                                         §
                                                 §
                Defendant.

                                             ORDER

       The Plaintiff DeYoung Lemons, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983 complaining of alleged violations of his constitutional rights. This Court referred

the case to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       The Magistrate ordered Plaintiff to either pay the statutory filing fee or submit an

application for leave to proceed in forma pauperis accompanied by a certified inmate trust account

statement, as required by 28 U.S.C. § 1915(b). Docket No. 2. By separate order, the Magistrate

Judge also ordered Plaintiff to file an amended complaint setting out his claims with more factual

specificity. Docket No. 3. Plaintiff received copies of these orders but did not comply with either.

Docket No. 4.

       After review of the pleadings and record the Magistrate Judge issued a Report and

Recommendation (Docket No. 5) stating that the lawsuit could be dismissed without prejudice for

failure to prosecute or for failure to obey an order of the Court. The Magistrate Judge also stated

the lawsuit failed to state a claim on its face because the sole named defendant is the Texas
Department of Criminal Justice, which is an agency of the State of Texas and is thus shielded from

suit by Eleventh Amendment immunity. Aguilar v. Texas Dep’t of Criminal Justice, 160 F.3d

1052, 1054 (5th Cir. 1998). The Magistrate Judge further recommended the lawsuit be dismissed

without prejudice for failure to state a claim upon which relief may be granted.

       Plaintiff received a copy of this Report on April 29, 2019 but filed no objections thereto.

Docket No. 6. Accordingly, he is not entitled to de novo review by the District Judge of those

findings, conclusions and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

adopted by the district court. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in the cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sounds discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)). It is accordingly

       ORDERED the Report of the Magistrate Judge (Docket No. 5) is ADOPTED as the

opinion of the District Court. It is further

       ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE for

failure to state a claim upon which relief may be granted. It is finally

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.




                                               Page 2 of 3
So ORDERED and SIGNED this 9th day of October, 2019.




                                         ____________________________________
                                         ROBERT W. SCHROEDER III
                                         UNITED STATES DISTRICT JUDGE




                           Page 3 of 3
